 

Exhibit 10.2

 



AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement, dated as of May 17, 2019, (this
“Amendment”), is entered into by BENCHMARK ELECTRONICS, INC., a Texas
corporation (the “Company”), the Guarantors (as defined in the Credit Agreement
referenced below) party hereto, the Lenders (as defined below) party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swingline Lender and an L/C Issuer.

 

INTRODUCTION

 

Reference is made to the Credit Agreement dated as of July 20, 2018 (as amended,
restated, amended and restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among the Company, certain subsidiaries of the
Company from time to time party thereto as “Designated Borrowers”, the lenders
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and the Administrative Agent.

 

The Company has requested, and the undersigned Lenders (which Lenders constitute
the Required Lenders) and the Administrative Agent have agreed, on the terms and
conditions set forth herein, to make certain amendments to the Credit Agreement.

 

THEREFORE, in connection with the foregoing and for other good and valuable
consideration, the Company, the undersigned Lenders, and the Administrative
Agent hereby agree as follows:

 

Section 1. Definitions; References. Unless otherwise defined in this Amendment,
each term used in this Amendment that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.

 

Section 2. Amendment of Credit Agreement. Section 1.01 of the Credit Agreement
is hereby amended by replacing “$80,000,000” in the definition of “Permitted
Receivables Transaction” with “$120,000,000”.

 

Section 3. Representations and Warranties. The Company represents and warrants
that (a) the execution, delivery, and performance by each Loan Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not violate the terms of any of such
Person’s Organization Documents; (b) this Amendment, and the Credit Agreement as
amended hereby, constitute legal, valid, and binding obligations of each Loan
Party, enforceable against such Loan Party in accordance with their terms,
subject to Debtor Relief Laws and similar Laws affecting creditors’ rights
generally or providing relief for debtors and subject to principles of equity;
(c) the representations and warranties of the Company and each other Loan Party
contained in each Loan Document are (i) with respect to representations and
warranties that contain a materiality qualification, true and correct in all
respects on and as of the Amendment Effective Date, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects on and as of the Amendment Effective
Date; (d) no Default or Event of Default exists under the Loan Documents; and
(e) the Liens under the Collateral Documents are valid and subsisting and secure
the Obligations.

 



 

 

 

Section 4.Effect on Loan Documents. Except as amended herein, the Credit
Agreement and all other Loan Documents remain in full force and effect as
originally executed. Nothing herein shall act as a waiver of any of the
Administrative Agent’s or any Lender’s rights under the Loan Documents as
amended, including the waiver of any default or event of default, however
denominated. The Company acknowledges and agrees that this Amendment shall in no
manner impair or affect the validity or enforceability of the Credit Agreement.
This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment may be a default
or event of default under the other Loan Documents.

 

Section 5. Effectiveness. This Amendment shall become effective, and the Credit
Agreement shall be amended as provided for herein, upon the date of satisfaction
of the following conditions (the “Amendment Effective Date”):

 

(a) the Administrative Agent (or its counsel) shall have received:

 

(i) counterparts hereof duly executed and delivered by a duly authorized officer
of the Company, each Guarantor, and by the Lenders whose consent is required to
effect the amendments contemplated hereby; and

 

(ii) an officer’s certificate of the Company, in form and substance acceptable
to the Administrative Agent, dated as of the date hereof, certifying as to the
resolutions of the governing body of the Company authorizing the Company’s
execution and delivery of this Amendment and the consummation of the
transactions contemplated hereby.

 

(b) the Company shall have paid (i) for the account of each Lender that delivers
its signature page to this Amendment by 5:00 p.m. (Central Time) on May 15,
2019, the amendment fee provided in the fee letter dated as of the date hereof
among the Company and the Administrative Agent, (ii) all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent); and (iii) all other
costs, expenses, and fees which are payable pursuant to Section 10.04 of the
Credit Agreement.

 

Section 6. Reaffirmation of Guaranty. By its signature hereto, each Guarantor
represents and warrants that such Guarantor has no defense to the enforcement of
the Guaranty, and that according to its terms the Guaranty will continue in full
force and effect to guarantee the Obligations and the other amounts described in
the Guaranty following the execution of this Amendment.

 

Section 7. Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

 

Section 8. Miscellaneous. The miscellaneous provisions set forth in Article X of
the Credit Agreement apply to this Amendment. This Amendment may be signed in
any number of counterparts, each of which shall be an original, and may be
executed and delivered by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”).

 



-2-

 

 

Section 9. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Page follows.]

 



-3-

 



 

EXECUTED as of the first date above written.

 



  BENCHMARK ELECTRONICS, INC., a Texas corporation         By: /s/ Roop K.
Lakkaraju   Name: Roop K. Lakkaraju   Title: Chief Financial Officer        
AVEX CONSTITUTION, INC., a Delaware corporation   AVEX LIBERTY, INC., a Delaware
corporation   BENCHMARK ELECTRONICS HUNTSVILLE INC., an Alabama corporation  
BENCHMARK ELECTRONICS MANUFACTURING SOLUTIONS, INC., a Delaware corporation  
BENCHMARK ELECTRONICS MANUFACTURING SOLUTIONS (MOORPARK), INC., a California
corporation   BENCHMARK ELECTRONICS PHOENIX, INC., a Delaware corporation   EFTC
OPERATING CORP., a Delaware corporation   SCS HOLDINGS, INC., a Delaware
corporation   SCS SECURE HOLDINGS LLC, a Delaware limited liability company  
SECURE COMMUNICATION SYSTEMS, INC., a Delaware corporation   SMART ELECTRONICS
AND ASSEMBLY, INC., a California corporation   TACTICAL MICRO, INC., a Virginia
corporation               Each By:  /s/ Roop K. Lakkaraju   Name: Roop K.
Lakkaraju   Title: Chief Financial Officer

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 



 



  BANK OF AMERICA, N.A., as Administrative Agent               By: /s/ Gavin
Shak   Name: Gavin Shak   Title: Assistant Vice President



 



[Signature Page to Amendment No. 1 to Credit Agreement]

 



 



  BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swingline Lender        
      By: /s/ Jameson Burke   Name: Jameson Burke   Title: SVP

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 



 



  BANK OF THE WEST, as a Lender               By: /s/ Scott Bruni   Name: Scott
Bruni   Title: Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 



 



  BRANCH BANKING AND TRUST COMPANY, as a Lender               By: /s/ Matt
McCain   Name: Matt McCain   Title: Senior Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender             By: /s/ Richard J
Ameny, Jr.   Name: Richard J Ameny, Jr.   Title: Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  WELLS FARGO BANK, N.A., as a Lender               By: /s/ Irena Milanovic  
Name: Irena Milanovic   Title: Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  ZB, N.A. DBA AMEGY BANK, as a Lender               By: /s/ Megan Wiginton  
Name: Megan Wiginton   Title: Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/ Sean Piper  
Name: Sean Piper   Title: AVP

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  HSBC BANK USA, N.A., as a Lender               By: /s/ Michael Bustios   Name:
Michael Bustios   Title: Senior Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  ING BANK N.V., DUBLIN BRANCH, as a Lender               By: /s/ Padraig
Matthews   Name: Padraig Matthews   Title: Director               By: /s/ Sean
Hassett   Name: Sean Hassett   Title: Director

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  BOKF, NA DBA BANK OF TEXAS, as a Lender               By: /s/ Marian
Livingston   Name: Marian Livingston   Title: Senior Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  GOLDMAN SACHS BANK USA, as a Lender               By:                   Name:
    Title:        

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender               By: /s/ Min Park   Name:
Min Park   Title: Vice President

 



[Signature Page to Amendment No. 1 to Credit Agreement]

 